DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/473,709 filed on September 13, 2021. The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 6, 11, 17 and 23,  the subject matter “adding the motion vector prediction candidate to the set when the motion vector prediction candidate is not equal to the at least one spatial motion vector already included in the set” was not described in the originally filed specification of the current application. 
The rest of the dependent claims are rejected based on their dependency from the rejected claims 1, 6, 11, 17 and 23.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9, 992,511. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims 1-4, 6-9, 11-15, 17-21, 23 and 24 are similar to claims 1-18 of the cited patent and are met by the limitations of the cited patent. Dependent claims 5, 10, 16, 22 and 25 are rejected based on their dependency from the rejected claims above. 
Table 1 below shows the comparison between the current claims and the claims of the cited patent no. 9,992,511. 
TABLE 1
Current claims 
Patent no. 9,992,511 claims 
1. A method for encoding an image, the method comprising: creating a set of motion vector prediction candidates for a block of pixels, said creating the set comprising: if a motion vector prediction candidate is based on a spatial motion vector prediction, comparing the motion vector prediction candidate to at least one spatial motion vector already included in the set, and adding the motion vector prediction candidate to the set when the motion vector prediction candidate is not equal to the at least one spatial motion vector already included in the set; and if the motion vector prediction candidate is a temporal motion vector prediction, adding the motion vector prediction candidate to the set without comparing the motion vector prediction candidate with other motion vector prediction candidates already included in the set; and selecting one motion vector prediction candidate from the set to represent a motion vector prediction for the block of pixels.







2. The method according to claim 1, wherein said comparing comprises at least one of the following: comparing a reference index of the motion vector prediction candidate with a reference index of the at least one spatial motion vector already included in the set; and examining whether the motion vector prediction candidate is generated by processing one or more than one motion vector prediction candidates or not.



3. The method according to claim 1, further comprising: creating an additional motion vector prediction candidate based on one or more previously added motion vector predictors in the set.
4. The method according to claim 1, wherein each motion vector prediction candidate is associated with an index in the set, and if a motion vector prediction candidate is determined to be removed due to motion vector information corresponding with another motion vector prediction candidate, the method further comprising: examining the index of the motion vector prediction candidate and the index of the another motion vector prediction candidate, and removing the motion vector prediction candidate which has greater index.
5. The method according to claim 1, wherein the temporal motion vector prediction is based on motion vectors of co-located blocks of a current frame and a previously encoded frame.
6. A method for decoding an encoded image, the method comprising: creating a set of motion vector prediction candidates for a block of pixels, said creating the set comprising: if a motion vector prediction candidate is based on a spatial motion vector prediction, comparing the motion vector prediction candidate to at least one spatial motion vector already included in the set, and adding the motion vector prediction candidate to the set when the motion vector prediction candidate is not equal to the at least one spatial motion vector already included in the set; and if the motion vector prediction candidate is a temporal motion vector prediction, adding the motion vector prediction candidate to the set without comparing the motion vector prediction candidate with other motion vector prediction candidates already included in the set; and selecting one motion vector prediction candidate from the set to represent a motion vector prediction for the block of pixels.






7. The method according to claim 6, wherein said comparing comprises at least one of the following: comparing a reference index of the motion vector prediction candidate with a reference index of the at least one spatial motion vector already included in the set; and examining whether the motion vector prediction candidate is generated by processing one or more than one motion vector prediction candidates or not.



8. The method according to claim 6, further comprising: creating an additional motion vector prediction candidate based on one or more previously added motion vector predictors in the set.
9. The method according to claim 6, wherein each motion vector prediction candidate is associated with an index in the set, and if a motion vector prediction candidate is determined to be removed due to motion vector information corresponding with another motion vector prediction candidate, the method further comprising: examining the index of the motion vector prediction candidate and the index of the another motion vector prediction candidate, and removing the motion vector prediction candidate which has greater index.
10. The method according to claim 6, wherein the temporal motion vector prediction is based on motion vectors of co-located blocks of a current frame and a previously encoded frame.
11. An apparatus embodied by a codec for encoding an image, the apparatus comprising: a processor and a memory including computer program code, the memory and the computer program code configured to, with the processor, cause the apparatus to: create a set of motion vector prediction candidates for a block of pixels, wherein the memory and the computer program code configured to, with the processor, create the set cause the apparatus to: if a motion vector prediction candidate is based on a spatial motion vector prediction, compare the motion vector prediction candidate to at least one spatial motion vector already included in the set, and add the motion vector prediction candidate to the set when the motion vector prediction candidate is not equal to the at least one spatial motion vector already included in the set; and if the motion vector prediction candidate is a temporal motion vector prediction, add the motion vector prediction candidate to the set without comparing the motion vector prediction candidate with other motion vector prediction candidates already included in the set; and select one motion vector prediction candidate from the set to represent a motion vector prediction for the block of pixels.





12. The apparatus according to claim 11, wherein the temporal motion vector prediction is at least partly based on one or more encoded blocks in a frame different from the frame of the block of pixels and the spatial motion vector prediction is only based on one or more encoded blocks in the same frame as the frame of the block of pixels.

13. The apparatus according to claim 11, wherein the computer program code to compare the motion vector prediction candidate to at least one spatial motion vector already included in the set cause apparatus to perform at least one of the following: compare a reference index of the motion vector prediction candidate with a reference index of the at least one spatial motion vector already included in the set; and examine whether the motion vector prediction candidate is generated by processing one or more than one motion vector prediction candidates or not.



14. The apparatus according to claim 11, comprising further computer program code configured to, with the processor, cause the apparatus to create an additional motion vector prediction candidate based on one or more previously added motion vector predictors in the set.
15. The apparatus according to claim 11, wherein each motion vector prediction candidate is associated with an index in the set, and if a motion vector prediction candidate is determined to be removed due to motion vector information corresponding with another motion vector prediction candidate, the apparatus further comprises computer program code configured to, with the processor, cause the apparatus to examine the index of the motion vector prediction candidate and the index of the another motion vector prediction candidate, and remove the motion vector prediction candidate which has greater index.
16. The apparatus according to claim 11, wherein the temporal motion vector prediction is based on motion vectors of co-located blocks of a current frame and a previously encoded frame.
17. An apparatus embodied by a codec for decoding an encoded image, the apparatus comprising: a processor and a memory including computer program code, the memory and the computer program code configured to, with the processor, cause the apparatus to: create a set of motion vector prediction candidates for an encoded block of pixels, wherein the memory and the computer program code configured to, with the processor, create the set cause the apparatus to: if a motion vector prediction candidate is based on a spatial motion vector prediction, compare the motion vector prediction candidate to at least one spatial motion vector already included in the set, and add the motion vector prediction candidate to the set when the motion vector prediction candidate is not equal to the at least one spatial motion vector already included in the set; and if the motion vector prediction candidate is a temporal motion vector prediction, add the motion vector prediction candidate to the set without comparing the motion vector prediction candidate with other motion vector prediction candidates already included in the set; and select one motion vector prediction candidate from the set to represent a motion vector prediction for the block of pixels.
18. The apparatus according to claim 17, wherein the temporal motion vector prediction is at least partly based on one or more encoded blocks in a frame different from the frame of the block of pixels and the spatial motion vector prediction is only based on one or more encoded blocks in the same frame as the frame of the block of pixels.


19. The apparatus according to claim 17, wherein the computer program code to compare the motion vector prediction candidate to at least one spatial motion vector already included in the set cause apparatus to perform at least one of the following: compare a reference index of the motion vector prediction candidate with a reference index of the at least one spatial motion vector already included in the set; and examine whether the motion vector prediction candidate is generated by processing one or more than one motion vector prediction candidates or not.



20. The apparatus according to claim 17, comprising further computer program code configured to, with the processor, cause the apparatus to create an additional motion vector prediction candidate based on one or more previously added motion vector predictors in the set.
21. The apparatus according to claim 17, wherein each motion vector prediction candidate is associated with an index in the set, and if a motion vector prediction candidate is determined to be removed due to motion vector information corresponding with another motion vector prediction candidate, the apparatus further comprises computer program code configured to, with the processor, cause the apparatus to examine the index of the motion vector prediction candidate and the index of the another motion vector prediction candidate, and remove the motion vector prediction candidate which has greater index.
22. The apparatus according to claim 17, wherein the temporal motion vector prediction is based on motion vectors of co-located blocks of a current frame and a previously encoded frame.
23. A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor of a codec, cause the processor to perform a method for decoding an encoded image, the method comprising: creating a set of motion vector prediction candidates for a block of pixels, said creating the set comprising: if a motion vector prediction candidate is based on a spatial motion vector prediction, comparing the motion vector prediction candidate to at least one spatial motion vector already included in the set, and adding the motion vector prediction candidate to the set when the motion vector prediction candidate is not equal to the at least one spatial motion vector already included in the set; and if the motion vector prediction candidate is a temporal motion vector prediction, adding the motion vector prediction candidate to the set without comparing the motion vector prediction candidate with other motion vector prediction candidates already included in the set; and selecting one motion vector prediction candidate from the set to represent a motion vector prediction for the block of pixels.







24. The non-transitory machine-readable medium according to claim 23, wherein said comparing comprises at least one of the following: comparing a reference index of the motion vector prediction candidate with a reference index of the at least one spatial motion vector already included in the set; and examining whether the motion vector prediction candidate is generated by processing one or more than one motion vector prediction candidates or not.



25. The non-transitory machine-readable medium according to claim 23, wherein the temporal motion vector prediction is based on motion vectors of co-located blocks of a current frame and a previously encoded frame.

1. A method for encoding an image, the method comprising: receiving a block of pixels; creating, by a codec, a set of motion vector prediction candidates for the block of pixels; said creating the set comprising: examining if a motion vector prediction candidate is a temporal motion vector prediction or a spatial motion vector prediction, wherein the temporal motion vector prediction is at least partly based on one or more encoded blocks in a frame different from the frame of the block of pixels and the spatial motion vector prediction is only based on one or more encoded blocks in the same frame as the frame of the block of pixels; if the motion vector prediction candidate is a temporal motion vector prediction, including the motion vector prediction candidate in the set without comparing the motion vector prediction candidate with other motion vector prediction candidates in the set; if the motion vector prediction candidate is based on only a spatial motion vector prediction, comparing motion vector information of the motion vector prediction candidate with motion vector information of a spatial motion vector prediction candidate in the set, and determining whether to include the motion vector prediction candidate in the set or not based on a value of the motion vector prediction candidate and a value of at least one spatial motion vector already included in the set; and selecting, by the codec, one motion vector prediction candidate from the set to represent a motion vector prediction for the block of pixels.
2. The method according to claim 1, wherein said determining comprising at least one of the following: comparing motion vector information of the motion vector prediction candidate with motion vector information of a spatial motion vector prediction candidate; comparing a reference index of the motion vector prediction candidate with a reference index of a spatial motion vector prediction candidate, which has been included in the set; examining whether the motion vector prediction candidate is generated by processing one or more than one motion vector prediction candidates or not based on the value of the motion vector prediction candidate and the value of at least one spatial motion vector already included in the set.
3. The method according to claim 1, further comprising: creating an additional motion vector prediction candidate based on one or more previously added motion vector predictors in the set.
4. The method according to claim 1, wherein each motion vector prediction candidate is associated with an index in the set, and if a motion vector prediction candidate is determined to be removed due to motion vector information corresponding with another motion vector prediction candidate, the method further comprising: examining the index of the motion vector prediction candidate and the index of the another motion vector prediction candidate, and removing the motion vector prediction candidate which has greater index.



5. A method for decoding an encoded image, the method comprising: receiving an encoded block of pixels; creating, by a codec, a set of motion vector prediction candidates for the encoded block of pixels; said creating the set comprising: examining if a motion vector prediction candidate is a temporal motion vector prediction or a spatial motion vector prediction, wherein the temporal motion vector prediction is at least partly based on one or more motion vectors of a decoded block in a frame different from the frame of the block of pixels and the spatial motion vector prediction is only based on one or more motion vectors of another decoded block in the same frame than the frame of the block of pixels; if the motion vector prediction candidate is a temporal motion vector prediction, including the motion vector prediction in the set without comparing the motion vector prediction candidate with other motion vector prediction candidates in the set; if the motion vector prediction candidate is based on only a spatial motion vector prediction, comparing motion vector information of the motion vector prediction candidate with motion vector information of a spatial motion vector prediction candidate in the set, and determining whether to include the motion vector prediction candidate in the set or not based on a value of the motion vector prediction candidate and a value of at least one spatial motion vector already included in the set; and selecting, by the codec, one motion vector prediction candidate from the set to represent a motion vector prediction for the block of pixels.
6. The method according to claim 5, wherein said determining comprising at least one of the following: comparing motion vector information of the motion vector prediction candidate with motion vector information of a spatial motion vector prediction candidate; comparing a reference index of the motion vector prediction candidate with a reference index of a spatial motion vector prediction candidate, which has been included in the set; examining whether the motion vector prediction candidate is generated by processing one or more than one motion vector prediction candidates or not based on the value of the motion vector prediction candidate and the value of at least one spatial motion vector already included in the set.
7. The method according to claim 5, further comprising: creating an additional motion vector prediction candidate based on one or more previously added motion vector predictors in the set.
8. The method according to claim 5, wherein each motion vector prediction candidate is associated with an index in the set, and if a motion vector prediction candidate is determined to be removed due to motion vector information corresponding with another motion vector prediction candidate, the method further comprising: examining the index of the motion vector prediction candidate and the index of the another motion vector prediction candidate, and removing the motion vector prediction candidate which has greater index.



9. An apparatus embodied by a codec for encoding an image, the apparatus comprising: a processor and a memory including computer program code, the memory and the computer program code configured to, with the processor, cause the apparatus to: receive a block of pixels; create a set of motion vector prediction candidates for the block of pixels; computer program code to create the set cause the apparatus to: examine if a motion vector prediction candidate is a temporal motion vector prediction or a spatial motion vector prediction, wherein the temporal motion vector prediction is at least partly based on one or more motion vectors of an encoded block in a frame different from the frame of the block of pixels and the spatial motion vector prediction is only based on one or more motion vectors of another encoded block in the same frame than the frame of the block of pixels; if the motion vector prediction candidate is a temporal motion vector prediction, include the motion vector prediction in the set without comparing the motion vector prediction candidate with other motion vector prediction candidates in the set; if the motion vector prediction candidate is based on only a spatial motion vector prediction, compare motion vector information of the motion vector prediction candidate with motion vector information of a spatial motion vector prediction candidate in the set, and determine whether to include the motion vector prediction candidate in the set or not based on a value of the motion vector prediction candidate and a value of at least one spatial motion vector already included in the set; and select one motion vector prediction candidate from the set to represent a motion vector prediction for the block of pixels.





10. The apparatus according to claim 9, wherein the computer program code to determine whether to include the motion vector prediction candidate in the set or not cause apparatus perform at least one of the following: to compare motion vector information of the motion vector prediction candidate with motion vector information of a spatial motion vector prediction candidate; to compare a reference index of the motion vector prediction candidate with a reference index of a spatial motion vector prediction candidate, which has been included in the set; to examine whether the motion vector prediction candidate is generated by processing one or more than one motion vector prediction candidates or not based on the value of the motion vector prediction candidate and the value of at least one spatial motion vector already included in the set.
11. The apparatus according to claim 9 comprising further computer program code configured to, with the processor, cause the apparatus to create an additional motion vector prediction candidate based on one or more previously added motion vector predictors in the set.
12. The apparatus according to claim 9, wherein each motion vector prediction candidate is associated with an index in the set, and if a motion vector prediction candidate is determined to be removed due to motion vector information corresponding with another motion vector prediction candidate, the apparatus further comprises computer program code configured to, with the processor, cause the apparatus to examine the index of the motion vector prediction candidate and the index of the another motion vector prediction candidate, and remove the motion vector prediction candidate which has greater index.



13. An apparatus embodied by a codec for decoding an encoded image, the apparatus comprising: a processor and a memory including computer program code, the memory and the computer program code configured to, with the processor, cause the apparatus to: receive an encoded block of pixels; create a set of motion vector prediction candidates for the encoded block of pixels; computer program code to create the set cause the apparatus to: examine if a motion vector prediction candidate is a temporal motion vector prediction or a spatial motion vector prediction, wherein the temporal motion vector prediction is at least partly based on one or more motion vectors of a decoded block in a frame different from the frame of the block of pixels and the spatial motion vector prediction is only based on one or more motion vectors of another decoded block in the same frame than the frame of the block of pixels; if the motion vector prediction candidate is a temporal motion vector prediction, to include the motion vector prediction in the set without comparing the motion vector prediction candidate with other motion vector prediction candidates in the set; if the motion vector prediction candidate is based on only a spatial motion vector prediction, to compare motion vector information of the motion vector prediction candidate with motion vector information of a spatial motion vector prediction candidate in the set, and to determine whether to include the motion vector prediction candidate in the set or not based on a value of the motion vector prediction candidate and a value of at least one spatial motion vector already included in the set; and select one motion vector prediction candidate from the set to represent a motion vector prediction for the block of pixels.
14. The apparatus according to claim 13, wherein the computer program code to determine whether to include the motion vector prediction candidate in the set or not cause apparatus perform at least one of the following: to compare motion vector information of the motion vector prediction candidate with motion vector information of a spatial motion vector prediction candidate; to compare a reference index of the motion vector prediction candidate with a reference index of a spatial motion vector prediction candidate, which has been included in the set; to examine whether the motion vector prediction candidate is generated by processing one or more than one motion vector prediction candidates or not based on the value of the motion vector prediction candidate and the value of at least one spatial motion vector already included in the set.
15. The apparatus according to claim 13 comprising further computer program code configured to, with the processor, cause the apparatus to create an additional motion vector prediction candidate based on one or more previously added motion vector predictors in the set.
16. The apparatus according to claim 13, wherein each motion vector prediction candidate is associated with an index in the set, and if a motion vector prediction candidate is determined to be removed due to motion vector information corresponding with another motion vector prediction candidate, the apparatus further comprises computer program code configured to, with the processor, cause the apparatus to examine the index of the motion vector prediction candidate and the index of the another motion vector prediction candidate, and remove the motion vector prediction candidate which has greater index.



17. A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor of a codec, cause the processor to perform a method for decoding an encoded image, the method comprising: receiving an encoded block of pixels; creating a set of motion vector prediction candidates for the encoded block of pixels; said creating the set comprising: examining if a motion vector prediction candidate is a temporal motion vector prediction or a spatial motion vector prediction, wherein the temporal motion vector prediction is at least partly based on one or more motion vectors of a decoded block in a frame different from the frame of the block of pixels and the spatial motion vector prediction is only based on one or more motion vectors of another decoded block in the same frame than the frame of the block of pixels; if the motion vector prediction candidate is a temporal motion vector prediction, including the motion vector prediction in the set without comparing the motion vector prediction candidate with other motion vector prediction candidates in the set; if the motion vector prediction candidate is based on only a spatial motion vector prediction, comparing motion vector information of the motion vector prediction candidate with motion vector information of a spatial motion vector prediction candidate in the set, and determining whether to include the motion vector prediction candidate in the set or not based on a value of the motion vector prediction candidate and a value of at least one spatial motion vector already included in the set; and selecting one motion vector prediction candidate from the set to represent a motion vector prediction for the block of pixels.
18. The non-transitory machine-readable medium according to claim 17, wherein said determining comprising at least one of the following: comparing motion vector information of the motion vector prediction candidate with motion vector information of a spatial motion vector prediction candidate; comparing a reference index of the motion vector prediction candidate with a reference index of a spatial motion vector prediction candidate, which has been included in the set; examining whether the motion vector prediction candidate is generated by processing one or more than one motion vector prediction candidates or not based on the value of the motion vector prediction candidate and the value of at least one spatial motion vector already included in the set.



Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No.11,122,289. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims 1-25 are similar to claims 1-25 of the cited patent and are met by the limitations of the cited patent. 
Table 2 below shows the comparison between the current claims and the claims of the cited patent no. 11,122,289. 

TABLE 2
Current claims 
Patent No. 11,122,289 claims 
1. A method for encoding an image, the method comprising: creating a set of motion vector prediction candidates for a block of pixels, said creating the set comprising: if a motion vector prediction candidate is based on a spatial motion vector prediction, comparing the motion vector prediction candidate to at least one spatial motion vector already included in the set, and adding the motion vector prediction candidate to the set when the motion vector prediction candidate is not equal to the at least one spatial motion vector already included in the set; and if the motion vector prediction candidate is a temporal motion vector prediction, adding the motion vector prediction candidate to the set without comparing the motion vector prediction candidate with other motion vector prediction candidates already included in the set; and selecting one motion vector prediction candidate from the set to represent a motion vector prediction for the block of pixels.








2. The method according to claim 1, wherein said comparing comprises at least one of the following: comparing a reference index of the motion vector prediction candidate with a reference index of the at least one spatial motion vector already included in the set; and examining whether the motion vector prediction candidate is generated by processing one or more than one motion vector prediction candidates or not.

3. The method according to claim 1, further comprising: creating an additional motion vector prediction candidate based on one or more previously added motion vector predictors in the set.
4. The method according to claim 1, wherein each motion vector prediction candidate is associated with an index in the set, and if a motion vector prediction candidate is determined to be removed due to motion vector information corresponding with another motion vector prediction candidate, the method further comprising: examining the index of the motion vector prediction candidate and the index of the another motion vector prediction candidate, and removing the motion vector prediction candidate which has greater index.

5. The method according to claim 1, wherein the temporal motion vector prediction is based on motion vectors of co-located blocks of a current frame and a previously encoded frame.
6. A method for decoding an encoded image, the method comprising: creating a set of motion vector prediction candidates for a block of pixels, said creating the set comprising: if a motion vector prediction candidate is based on a spatial motion vector prediction, comparing the motion vector prediction candidate to at least one spatial motion vector already included in the set, and adding the motion vector prediction candidate to the set when the motion vector prediction candidate is not equal to the at least one spatial motion vector already included in the set; and if the motion vector prediction candidate is a temporal motion vector prediction, adding the motion vector prediction candidate to the set without comparing the motion vector prediction candidate with other motion vector prediction candidates already included in the set; and selecting one motion vector prediction candidate from the set to represent a motion vector prediction for the block of pixels.







7. The method according to claim 6, wherein said comparing comprises at least one of the following: comparing a reference index of the motion vector prediction candidate with a reference index of the at least one spatial motion vector already included in the set; and examining whether the motion vector prediction candidate is generated by processing one or more than one motion vector prediction candidates or not.


8. The method according to claim 6, further comprising: creating an additional motion vector prediction candidate based on one or more previously added motion vector predictors in the set.
9. The method according to claim 6, wherein each motion vector prediction candidate is associated with an index in the set, and if a motion vector prediction candidate is determined to be removed due to motion vector information corresponding with another motion vector prediction candidate, the method further comprising: examining the index of the motion vector prediction candidate and the index of the another motion vector prediction candidate, and removing the motion vector prediction candidate which has greater index.
10. The method according to claim 6, wherein the temporal motion vector prediction is based on motion vectors of co-located blocks of a current frame and a previously encoded frame.
11. An apparatus embodied by a codec for encoding an image, the apparatus comprising: a processor and a memory including computer program code, the memory and the computer program code configured to, with the processor, cause the apparatus to: create a set of motion vector prediction candidates for a block of pixels, wherein the memory and the computer program code configured to, with the processor, create the set cause the apparatus to: if a motion vector prediction candidate is based on a spatial motion vector prediction, compare the motion vector prediction candidate to at least one spatial motion vector already included in the set, and add the motion vector prediction candidate to the set when the motion vector prediction candidate is not equal to the at least one spatial motion vector already included in the set; and if the motion vector prediction candidate is a temporal motion vector prediction, add the motion vector prediction candidate to the set without comparing the motion vector prediction candidate with other motion vector prediction candidates already included in the set; and select one motion vector prediction candidate from the set to represent a motion vector prediction for the block of pixels.






12. The apparatus according to claim 11, wherein the temporal motion vector prediction is at least partly based on one or more encoded blocks in a frame different from the frame of the block of pixels and the spatial motion vector prediction is only based on one or more encoded blocks in the same frame as the frame of the block of pixels.

13. The apparatus according to claim 11, wherein the computer program code to compare the motion vector prediction candidate to at least one spatial motion vector already included in the set cause apparatus to perform at least one of the following: compare a reference index of the motion vector prediction candidate with a reference index of the at least one spatial motion vector already included in the set; and examine whether the motion vector prediction candidate is generated by processing one or more than one motion vector prediction candidates or not.


14. The apparatus according to claim 11, comprising further computer program code configured to, with the processor, cause the apparatus to create an additional motion vector prediction candidate based on one or more previously added motion vector predictors in the set.
15. The apparatus according to claim 11, wherein each motion vector prediction candidate is associated with an index in the set, and if a motion vector prediction candidate is determined to be removed due to motion vector information corresponding with another motion vector prediction candidate, the apparatus further comprises computer program code configured to, with the processor, cause the apparatus to examine the index of the motion vector prediction candidate and the index of the another motion vector prediction candidate, and remove the motion vector prediction candidate which has greater index.
16. The apparatus according to claim 11, wherein the temporal motion vector prediction is based on motion vectors of co-located blocks of a current frame and a previously encoded frame.
17. An apparatus embodied by a codec for decoding an encoded image, the apparatus comprising: a processor and a memory including computer program code, the memory and the computer program code configured to, with the processor, cause the apparatus to: create a set of motion vector prediction candidates for an encoded block of pixels, wherein the memory and the computer program code configured to, with the processor, create the set cause the apparatus to: if a motion vector prediction candidate is based on a spatial motion vector prediction, compare the motion vector prediction candidate to at least one spatial motion vector already included in the set, and add the motion vector prediction candidate to the set when the motion vector prediction candidate is not equal to the at least one spatial motion vector already included in the set; and if the motion vector prediction candidate is a temporal motion vector prediction, add the motion vector prediction candidate to the set without comparing the motion vector prediction candidate with other motion vector prediction candidates already included in the set; and select one motion vector prediction candidate from the set to represent a motion vector prediction for the block of pixels.








18. The apparatus according to claim 17, wherein the temporal motion vector prediction is at least partly based on one or more encoded blocks in a frame different from the frame of the block of pixels and the spatial motion vector prediction is only based on one or more encoded blocks in the same frame as the frame of the block of pixels.

19. The apparatus according to claim 17, wherein the computer program code to compare the motion vector prediction candidate to at least one spatial motion vector already included in the set cause apparatus to perform at least one of the following: compare a reference index of the motion vector prediction candidate with a reference index of the at least one spatial motion vector already included in the set; and examine whether the motion vector prediction candidate is generated by processing one or more than one motion vector prediction candidates or not.

20. The apparatus according to claim 17, comprising further computer program code configured to, with the processor, cause the apparatus to create an additional motion vector prediction candidate based on one or more previously added motion vector predictors in the set.
21. The apparatus according to claim 17, wherein each motion vector prediction candidate is associated with an index in the set, and if a motion vector prediction candidate is determined to be removed due to motion vector information corresponding with another motion vector prediction candidate, the apparatus further comprises computer program code configured to, with the processor, cause the apparatus to examine the index of the motion vector prediction candidate and the index of the another motion vector prediction candidate, and remove the motion vector prediction candidate which has greater index.
22. The apparatus according to claim 17, wherein the temporal motion vector prediction is based on motion vectors of co-located blocks of a current frame and a previously encoded frame.

23. A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor of a codec, cause the processor to perform a method for decoding an encoded image, the method comprising: creating a set of motion vector prediction candidates for a block of pixels, said creating the set comprising: if a motion vector prediction candidate is based on a spatial motion vector prediction, comparing the motion vector prediction candidate to at least one spatial motion vector already included in the set, and adding the motion vector prediction candidate to the set when the motion vector prediction candidate is not equal to the at least one spatial motion vector already included in the set; and if the motion vector prediction candidate is a temporal motion vector prediction, adding the motion vector prediction candidate to the set without comparing the motion vector prediction candidate with other motion vector prediction candidates already included in the set; and selecting one motion vector prediction candidate from the set to represent a motion vector prediction for the block of pixels.






24. The non-transitory machine-readable medium according to claim 23, wherein said comparing comprises at least one of the following: comparing a reference index of the motion vector prediction candidate with a reference index of the at least one spatial motion vector already included in the set; and examining whether the motion vector prediction candidate is generated by processing one or more than one motion vector prediction candidates or not.


25. The non-transitory machine-readable medium according to claim 23, wherein the temporal motion vector prediction is based on motion vectors of co-located blocks of a current frame and a previously encoded frame.

1. A method for encoding an image, the method comprising: creating, by codec circuitry, a set of motion vector prediction candidates for a block of pixels, said set of motion vector prediction candidates comprising more than one temporal motion vector predictions, said creating the set comprising: examining a motion vector prediction candidate to distinguish between a temporal motion vector prediction and a spatial motion vector prediction by determining whether the motion vector prediction candidate is a temporal motion vector prediction or is not a temporal motion vector prediction; if the motion vector prediction candidate is a temporal motion vector prediction, including the motion vector prediction candidate in the set without comparing temporal data of the motion vector prediction candidate with other motion vector prediction candidates in the set and without any duplicate motion vector information for temporal motion vector predictions being removed such that inclusion of the temporal motion vector prediction in the set results in the set of motion vector prediction candidates comprising more than one temporal motion vector predictions; and if the motion vector prediction candidate is based on only a spatial motion vector prediction, determining whether to include the motion vector prediction candidate in the set or not based on a value of the motion vector prediction candidate and a value of at least one spatial motion vector already included in the set; and selecting, by the codec circuitry, one motion vector prediction candidate from the set to represent a motion vector prediction for the block of pixels.
2. The method according to claim 1, wherein said determining comprising at least one of the following: comparing motion vector information of the motion vector prediction candidate with motion vector information of a spatial motion vector prediction candidate; comparing a reference index of the motion vector prediction candidate with a reference index of a spatial motion vector prediction candidate, which has been included in the set; and examining whether the motion vector prediction candidate is generated by processing one or more than one motion vector prediction candidates or not.
3. The method according to claim 1, further comprising: creating an additional motion vector prediction candidate based on one or more previously added motion vector predictors in the set.
4. The method according to claim 1, wherein each motion vector prediction candidate is associated with an index in the set, and if a motion vector prediction candidate is determined to be removed due to motion vector information corresponding with another motion vector prediction candidate, the method further comprising: examining the index of the motion vector prediction candidate and the index of the another motion vector prediction candidate, and removing the motion vector prediction candidate which has greater index.
5. The method according to claim 1, wherein the temporal motion vector prediction is based on motion vectors of co-located blocks of a current frame and a previously encoded frame.
6. A method for decoding an encoded image, the method comprising: creating, by codec circuitry, a set of motion vector prediction candidates for an encoded block of pixels, said set of motion vector prediction candidates comprising more than one temporal motion vector predictions, said creating the set comprising: examining a motion vector prediction candidate to distinguish between a temporal motion vector prediction and a spatial motion vector prediction by determining whether the motion vector prediction candidate is a temporal motion vector prediction or is not a temporal motion vector prediction; if the motion vector prediction candidate is a temporal motion vector prediction, including the motion vector prediction in the set without comparing temporal data of the motion vector prediction candidate with other motion vector prediction candidates in the set and without any duplicate motion vector information for temporal motion vector predictions being removed such that inclusion of the temporal motion vector prediction in the set results in the set of motion vector prediction candidates comprising more than one temporal motion vector predictions; and if the motion vector prediction candidate is based on only a spatial motion vector prediction, determining whether to include the motion vector prediction candidate in the set or not based on a value of the motion vector prediction candidate and a value of at least one spatial motion vector already included in the set; and selecting, by the codec circuitry, one motion vector prediction candidate from the set to represent a motion vector prediction for the block of pixels.
7. The method according to claim 6, wherein said determining comprising at least one of the following: comparing motion vector information of the motion vector prediction candidate with motion vector information of a spatial motion vector prediction candidate; comparing a reference index of the motion vector prediction candidate with a reference index of a spatial motion vector prediction candidate, which has been included in the set; and examining whether the motion vector prediction candidate is generated by processing one or more than one motion vector prediction candidates or not.
8. The method according to claim 6, further comprising: creating an additional motion vector prediction candidate based on one or more previously added motion vector predictors in the set.
9. The method according to claim 6, wherein each motion vector prediction candidate is associated with an index in the set, and if a motion vector prediction candidate is determined to be removed due to motion vector information corresponding with another motion vector prediction candidate, the method further comprising: examining the index of the motion vector prediction candidate and the index of the another motion vector prediction candidate, and removing the motion vector prediction candidate which has greater index.
10. The method according to claim 6, wherein the temporal motion vector prediction is based on motion vectors of co-located blocks of a current frame and a previously encoded frame.
11. An apparatus embodied by a codec for encoding an image, the apparatus comprising: a processor and a memory including computer program code, the memory and the computer program code configured to, with the processor, cause the apparatus to: create a set of motion vector prediction candidates for a block of pixels, said set of motion vector prediction candidates comprising more than one temporal motion vector predictions, wherein the memory and the computer program code configured to, with the processor, create the set cause the apparatus to: examine a motion vector prediction candidate to distinguish between a temporal motion vector prediction and a spatial motion vector prediction by determining whether the motion vector prediction candidate is a temporal motion vector prediction or is not a temporal motion vector prediction; if the motion vector prediction candidate is a temporal motion vector prediction, include the motion vector prediction in the set without comparing temporal data of the motion vector prediction candidate with other motion vector prediction candidates in the set and without any duplicate motion vector information for temporal motion vector predictions being removed such that inclusion of the temporal motion vector prediction in the set results in the set of motion vector prediction candidates comprising more than one temporal motion vector predictions; and if the motion vector prediction candidate is based on only a spatial motion vector prediction, determine whether to include the motion vector prediction candidate in the set or not based on a value of the motion vector prediction candidate and a value of at least one spatial motion vector already included in the set; and select one motion vector prediction candidate from the set to represent a motion vector prediction for the block of pixels.
12. The apparatus according to claim 11, wherein the temporal motion vector prediction is at least partly based on one or more encoded blocks in a frame different from the frame of the block of pixels and the spatial motion vector prediction is only based on one or more encoded blocks in the same frame as the frame of the block of pixels.
13. The apparatus according to claim 11, wherein the computer program code to determine whether to include the motion vector prediction candidate in the set or not cause apparatus perform at least one of the following: to compare motion vector information of the motion vector prediction candidate with motion vector information of a spatial motion vector prediction candidate; to compare a reference index of the motion vector prediction candidate with a reference index of a spatial motion vector prediction candidate, which has been included in the set; and to examine whether the motion vector prediction candidate is generated by processing one or more than one motion vector prediction candidates or not.
14. The apparatus according to claim 11 comprising further computer program code configured to, with the processor, cause the apparatus to create an additional motion vector prediction candidate based on one or more previously added motion vector predictors in the set.
15. The apparatus according to claim 11, wherein each motion vector prediction candidate is associated with an index in the set, and if a motion vector prediction candidate is determined to be removed due to motion vector information corresponding with another motion vector prediction candidate, the apparatus further comprises computer program code configured to, with the processor, cause the apparatus to examine the index of the motion vector prediction candidate and the index of the another motion vector prediction candidate, and remove the motion vector prediction candidate which has greater index.
16. The apparatus according to claim 11, wherein the temporal motion vector prediction is based on motion vectors of co-located blocks of a current frame and a previously encoded frame.
17. An apparatus embodied by a codec for decoding an encoded image, the apparatus comprising: a processor and a memory including computer program code, the memory and the computer program code configured to, with the processor, cause the apparatus to: create a set of motion vector prediction candidates for an encoded block of pixels, said set of motion vector prediction candidates comprising more than one temporal motion vector predictions, wherein the memory and the computer program code configured to, with the processor, create the set cause the apparatus to: examine a motion vector prediction candidate to distinguish between a temporal motion vector prediction and a spatial motion vector prediction by determining whether the motion vector prediction candidate is a temporal motion vector prediction or is not a temporal motion vector prediction; if the motion vector prediction candidate is a temporal motion vector prediction, include the motion vector prediction in the set without comparing temporal data of the motion vector prediction candidate with other motion vector prediction candidates in the set and without any duplicate motion vector information for temporal motion vector predictions being removed such that inclusion of the temporal motion vector prediction in the set results in the set of motion vector prediction candidates comprising more than one temporal motion vector predictions; and if the motion vector prediction candidate is based on only a spatial motion vector prediction, determine whether to include the motion vector prediction candidate in the set or not based on a value of the motion vector prediction candidate and a value of at least one spatial motion vector already included in the set; and select one motion vector prediction candidate from the set to represent a motion vector prediction for the block of pixels.
18. The apparatus according to claim 17, wherein the temporal motion vector prediction is at least partly based on one or more encoded blocks in a frame different from the frame of the block of pixels and the spatial motion vector prediction is only based on one or more encoded blocks in the same frame as the frame of the block of pixels.

19. The apparatus according to claim 17, wherein the computer program code to determine whether to include the motion vector prediction candidate in the set or not cause apparatus perform at least one of the following: to compare motion vector information of the motion vector prediction candidate with motion vector information of a spatial motion vector prediction candidate; to compare a reference index of the motion vector prediction candidate with a reference index of a spatial motion vector prediction candidate, which has been included in the set; and to examine whether the motion vector prediction candidate is generated by processing one or more than one motion vector prediction candidates or not.
20. The apparatus according to claim 17 comprising further computer program code configured to, with the processor, cause the apparatus to create an additional motion vector prediction candidate based on one or more previously added motion vector predictors in the set.
21. The apparatus according to claim 17, wherein each motion vector prediction candidate is associated with an index in the set, and if a motion vector prediction candidate is determined to be removed due to motion vector information corresponding with another motion vector prediction candidate, the apparatus further comprises computer program code configured to, with the processor, cause the apparatus to examine the index of the motion vector prediction candidate and the index of the another motion vector prediction candidate, and remove the motion vector prediction candidate which has greater index.

22. The apparatus according to claim 3, wherein the temporal motion vector prediction is based on motion vectors of co-located blocks of a current frame and a previously encoded frame.
23. A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor of a codec, cause the processor to perform a method for decoding an encoded image, the method comprising: creating a set of motion vector prediction candidates for an encoded block of pixels, said set of motion vector prediction candidates comprising more than one temporal motion vector predictions, said creating the set comprising: examining a motion vector prediction candidate to distinguish between a temporal motion vector prediction and a spatial motion vector prediction by determining whether the motion vector prediction candidate is a temporal motion vector prediction or is not a temporal motion vector prediction; if the motion vector prediction candidate is a temporal motion vector prediction, including the motion vector prediction in the set without comparing temporal data of the motion vector prediction candidate with other motion vector prediction candidates in the set and without any duplicate motion vector information for temporal motion vector predictions being removed such that inclusion of the temporal motion vector prediction in the set results in the set of motion vector prediction candidates comprising more than one temporal motion vector predictions; and if the motion vector prediction candidate is based on only a spatial motion vector prediction, determining whether to include the motion vector prediction candidate in the set or not based on a value of the motion vector prediction candidate and a value of at least one spatial motion vector already included in the set; and selecting one motion vector prediction candidate from the set to represent a motion vector prediction for the block of pixels.
24. The non-transitory machine-readable medium according to claim 23, wherein said determining comprising at least one of the following: comparing motion vector information of the motion vector prediction candidate with motion vector information of a spatial motion vector prediction candidate; comparing a reference index of the motion vector prediction candidate with a reference index of a spatial motion vector prediction candidate, which has been included in the set; and examining whether the motion vector prediction candidate is generated by processing one or more than one motion vector prediction candidates or not.
25. The non-transitory machine-readable medium according to claim 23, wherein the temporal motion vector prediction is based on motion vectors of co-located blocks of a current frame and a previously encoded frame.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rusert et al. (Pub. No. US 2011/0194608 A1) in view of an IDS filed on October 04, 2021, Laroche et al. “Robust solution for the AMVP parsing issue” Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11 5th Meeting: Geneva, CH, 16-23 March, 2011, Document: JCTVC-E219.

Regarding claim 1, Rusert discloses a method for encoding an image, the method comprising: creating a set of motion vector prediction candidates for a block of pixels (paragraph [0036]: creating a set of prediction motion vector (PMV) candidates), said creating the set comprising: if a motion vector prediction candidate is based on a spatial motion vector prediction, comparing the motion vector prediction candidate to at least one spatial motion vector already included in the set, and adding the motion vector prediction candidate to the set when the motion vector prediction candidate is not equal to the at least one spatial motion vector already included in the set (paragraphs [0052], [0055], [0062]-[0063]: “a H.264/AVC-style median predictor derived based on spatially neighboring blocks...One measure for reducing the number of candidates is to avoid duplicate occurrences of the same motion vector in a given PMV_CANDS list. This can be done, when updating the list, by comparing the candidates already in the list with the new vector that could be added, and if a duplicate is found, either removing the duplicate vector or skipping the new vector” Note that this interpretation is consistent with the specification of the current application, paragraph [0080]); and selecting one motion vector prediction candidate from the set to represent a motion vector prediction for the block of pixels (paragraphs [0025],[0037]: selecting a particular PMV candidate from the list of PMV candidates).
	Rusert does not explicitly disclose  if the motion vector prediction candidate is a temporal motion vector prediction, adding the motion vector prediction candidate to the set without comparing the motion vector prediction candidate with other motion vector prediction candidates already included in the set.
	However, Laroche discloses if the motion vector prediction candidate is a temporal motion vector prediction, adding the motion vector prediction candidate to the set without comparing the motion vector prediction candidate with other motion vector prediction candidates already included in the set  (abstract, section 1.3: This contribution deals with the parsing issue related to the temporal motion prediction of AMVP. AMVP candidates consist not only of spatial MVP candidates but also of temporal MVP candidates from previous reference pictures...The first tool consists in forcing the availability of a temporal predictor for the Inter, Skip and Merge modes whatever the existence of this predictor. The second tool consists in replacing the duplicate candidates by candidates with different (non-redundant) values...Instead of removing redundant candidates, we propose to replace them by new (non-redundant) candidates. Note that Laroche does not compare temporal data of the motion vector predictor in this process).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Rusert to include if the motion vector prediction candidate is a temporal motion vector prediction, adding the motion vector prediction candidate to the set without comparing the motion vector prediction candidate with other motion vector prediction candidates already included in the set, as taught by Laroche, in order to fine the best tradeoff between coding efficiency and complexity (Laroche: Conclusion section). 

	Regarding claim 2, Rusert in view of Laroche discloses the method according to claim 1. Rusert further discloses wherein said comparing comprises at least one of the following: comparing a reference index of the motion vector prediction candidate with a reference index of the at least one spatial motion vector already included in the set; and examining whether the motion vector prediction candidate is generated by processing one or more than one motion vector prediction candidates or not (paragraphs [0052], [0056]: “Motion vectors to be added to a PMV_CANDS list may comprise spatial or temporal neighbors of the current block...One measure for reducing the number of candidates is to avoid duplicate occurrences of the same motion vector in a given PMV_CANDS list. This can be done, when updating the list, by comparing the candidates already in the list with the new vector that could be added”).
Regarding claim 3, Rusert in view of Laroche discloses the method according to claim 1. Rusert further discloses creating an additional motion vector prediction candidate based on one or more previously added motion vector predictors in the set (paragraph [0069]-[0072]: “A low number of similar candidates on the other hand may indicate that it may be beneficial to have an additional candidate, thus the list size may be increased”).
Regarding claim 4, Rusert in view of Laroche discloses the method according to claim 1. Rusert further discloses wherein each motion vector prediction candidate is associated with an index in the set, and if a motion vector prediction candidate is determined to be removed due to motion vector information corresponding with another motion vector prediction candidate, the method further comprising: examining the index of the motion vector prediction candidate and the index of the another motion vector prediction candidate, and removing the motion vector prediction candidate which has greater index (paragraph [0080]: “It is easy to see given that the vector difference is coded using Table 3 below, that is will never be beneficial to use index 3, because using index 0 will always be one bit cheaper or better. Hence we can eliminate the candidate vector (0,2)”).
Regarding claim 5, Rusert in view of Laroche discloses the method according to claim 1. Rusert further discloses wherein the temporal motion vector prediction is based on motion vectors of co-located blocks of a current frame and a previously encoded frame (paragraph [0004]: “a PMV is derived as the median of the motion vectors of three spatially neighboring blocks. Other approaches consider also temporally neighboring blocks (i.e. co-located in neighboring frames) for motion vector prediction.”).
Regarding claims 6-11, 13-17 and 19-25, claims 6-11, 13-17 and 19-25 are directed to encoding/decoding apparatus and method and a non-transitory machine-readable medium claims including the limitation analogous to claims 1-5 rejected above. Thus, claims 6-11, 13-17 and 19-25 are rejected due to similar reasons set forth above with respect to claims 1-5.
Regarding claim 12, Rusert in view of Laroche discloses the apparatus according to claim 11.  Rusert further discloses wherein the temporal motion vector prediction is at least partly based on one or more encoded blocks in a frame different from the frame of the block of pixels and the spatial motion vector prediction is only based on one or more encoded blocks in the same frame as the frame of the block of pixels (paragraph [0005]).
Regarding claim 18, claim 18 is directed to apparatus claim and recites the limitation analogous to claim 12. Thus, claim 18 is rejected due to similar reason set forth above with respect to claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488